Citation Nr: 1702221	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  03-17 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.  

2.  Entitlement to an evaluation in excess of 40 percent for degenerative disc disease, C5-6 and C6-7, with right nerve impingement, median nerve, prior to October 31, 2015.  

3.  Entitlement to an evaluation in excess of 20 percent for cervical spine degenerative disc disease on and after October 31, 2015.  

4.  Entitlement to an evaluation in excess of 50 percent for right arm radiculopathy, on and after October 31, 2015.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to September 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2015); 38 C.F.R. § 20.900(c) (2016).  


REMAND

Concerning the issue of service connection for posttraumatic stress disorder (PTSD), in September 2014, the Board remanded the issue of entitlement to service connection for a psychiatric disorder, to include PTSD.  In a May 2016 rating decision, the RO granted service connection for other trauma and stressor related disorder, and assigned a 50 percent evaluation effective May 23, 2001.  While the RO did grant service connection for a psychiatric disorder, the RO did not grant service connection for PTSD.  As the Veteran had also claimed service connection for PTSD, which is a diagnosis different from other trauma and stressor related disorder, it remains on appeal.

The September 2014 remand directed that the Veteran undergo a VA psychiatric examination.  The Board notes that an October 2015 VA examiner evaluated the Veteran based upon the criteria of the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), and found that the Veteran did not meet the criteria for a diagnosis of PTSD.  However, the provisions of the DSM-5 do not 

apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  80 Fed. Reg. 53, 14308 (March 19, 2015).  In this case, the RO certified the Veteran's appeal to the Board in April 2008; therefore, this claim is governed by Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  Accordingly, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim of service connection for PTSD must be considered using the DSM-IV criteria.  A remand is therefore warranted for an addendum opinion from the September 2015 VA examiner which addresses whether the Veteran has PTSD based upon consideration under the DSM-IV criteria.

Regarding the claims for increased ratings for the Veteran's cervical disability and associated right arm radiculopathy, remand is required to obtain an adequate VA examination.  Although an October 2015 VA examination was conducted, recent case law renders that examination inadequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  For example, the Board notes that findings from that examination appear insufficient to assess the Veteran's cervical spine in both active and passive motion.  Accordingly, the Veteran should be afforded another VA examination to assess the current nature and severity of his cervical spine disability.

Also, as the case is being remanded, all updated VA treatment records should be obtained and associated with the Veteran's claims file.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified sources.  When requesting records not in the custody of a Federal department or agency, such as 

private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain updated VA treatment records from May 2016 to the present. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond. 

2.  A supplemental medical opinion from the VA examiner who provided the November 2015 VA mental disorders examination must be obtained.  If the November 2015 VA examiner is not available, the requested medical opinion may be provided by another examiner with the appropriate expertise.  If the examiner determines that another examination is necessary, the Veteran must be scheduled for a new VA examination.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on a thorough review of the claims file, the examiner must consider the diagnostic criteria of DSM-IV in determining whether the Veteran meets the diagnostic criteria for PTSD.  In this respect, the examiner must comment on all diagnoses of PTSD of record during the pendency of the appeal, including any diagnosis present or noted in the claims file.  If PTSD is diagnosed, the examiner must identify the specific stressor or stressors that support the diagnosis of PTSD. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be afforded the appropriate VA examinations to determine the current severity of his service-connected cervical spine degenerative disc disease and right arm radiculopathy.  The electronic claims must be made available to the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The examiner must conduct full range of motion studies on the service-connected cervical spine.  

The examiner must first record the range of active and passive motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  

The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so. 

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected cervical spine.  

The examiner must also specifically state whether any neurologic manifestations found are caused by the Veteran's service-connected cervical spine disorder, 

other than the service-connected right arm radiculopathy.  With regard to the service-connected right arm radiculopathy, C5-6, the examiner must also specifically state whether any neurologic manifestation found results in complete paralysis of any nerve.  The specific nerves involved must be identified.  

4.  The RO must advise the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the claims file showing that notice scheduling the examination was sent to the Veteran's last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  The medical reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

6.  After completing the above actions, and any other development as may be indicated by a response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

